The defendant was convicted at June Term, 1939, of Vance Superior Court, on a bill of indictment charging him with being accessory before the fact to an abortion committed upon Mary Lee Fuller by one Ayscue, and having counseled, procured, and commanded the said abortion.
This appeal is based upon an alleged variance between the proof and the indictment and upon an alleged lack of evidence to be submitted to the jury.
Upon careful examination, we are unable to sustain either objection. We find in the case no novel features which would justify an extended review.
In the trial of the case there was
No error.